                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 No. 5:19-CV-530


LENA HUTTON,                                 )
                      Plaintiff,             )
                                             )
V.                                           )                       ORDER
                                             )
STROHER VENTURES II, LLC,                    )
              Defendant.                     )


       This cause comes before the Court on defendant's motion to strike allegations from the

complaint and motion to dismiss. Plaintiff has failed to respond to the motion, and the time for

doing so has expired. In this posture, the motion is ripe for ruling and, for the reasons that

follow, the motion is denied.

                                        BACKGROUND

       Plaintiff, who proceeds pro se, initiated this action against defendant, her former

employer, alleging claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et

seq. ; 42 U.S.C. § 1981; the North Carolina Equal Employment Practices Act, N .C. Gen. Stat. §

143-422.1, et seq.; and the North Carolina Wage and Hour Act, N.C. Gen. Stat.§ 95-25 .1, et seq.

Plaintiff alleges that, inter alia, she was discriminated against on the basis of her race, that she

suffered from racial harassment, that she was retaliated against, and that she was wrongfully

discharged.

       In her complaint, plaintiff describes her work place, the conditions of her employment,

and the circumstances giving rise to her allegations. Defendant seeks to strike some of the

allegations in plaintiffs complaint as scandalous and immaterial.        Defendant also seeks to

dismiss plaintiffs claim for involuntary servitude insofar as one has been alleged.
                                          DISCUSSION

       Rule 12(f) of the Federal Rules of Civil Procedure allows the Court to strike from a

pleading "an insufficient defense or any redundant, immaterial, impertinent, or scandalous

matter." Motions to strike are generally disfavored in this circuit, however, "because striking a

portion of a pleading is a drastic remedy and because it is often sought by the movant simply as a

dilatory tactic." Waste Mgmt. Holdings, Inc. v. Gilmore, 252 F.3d 316, 347 (4th Cir. 2001).

       The Court has reviewed the material that defendant seeks to strike and finds those

allegations to be within the res gestae of plaintiffs claims. The motion to strike is denied.

       A Rule 12(b)(6) motion tests the legal sufficiency of the complaint. Papasan v. Allain,

478 U.S. 265, 283 (1986). When acting on a motion to dismiss under Rule 12(b)(6), "the court

should accept as true all well-pleaded allegations and should view the complaint in a light most

favorable to the plaintiff." Mylan Labs. , Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir.1993). A

complaint must allege enough facts to state a claim for relief that is facially plausible. Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). Facial plausibility means that the facts

pled "allow[] the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged," and mere recitals of the elements of a cause of action supported by

conclusory statements do not suffice. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       A fair reading of plaintiffs complaint does not reveal that she has alleged a claim for

involuntary servitude in violation of the Thirteenth Amendment. Although she has titled one

section of her allegations "Personal Acts of Servitude," her claims against defendant are clearly

and plainly set forth in counts I through V. The request to dismiss such a claim is therefore

DENIED AS MOOT.




                                                 2
                                     CONCLUSION

       For the foregoing reasons, defendant's motion to strike [DE 11] is DENIED and motion

to dismiss [DE 11] is DENIED AS MOOT.




SO ORDERED, this ~ day of April, 2020.




                                         CHIEF UNITED STATES DISTRICT JUDGE




                                            3
